DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim 1 is pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8-9 of U.S. Patent No. 9,298,816 (Application No. 13/189,048).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8-9 of U.S. Patent No. 9,298,816 anticipate or render obvious each limitation in claim 1 of instant application as demonstrated in the table below.
Instant Application
U.S. Patent No. 9,298,816
1. A method for semantically enriching content for semantic navigation, the method comprising: 


ingesting content from a plurality of data sources, the ingesting performed by an ingestion broker of a semantic navigation system operating on at least one server machine; 



operating a semantic index, the operating performed by an engine of the semantic navigation system, the semantic index supporting indexing by the engine, the indexing combining features and functions of both keyword indexing and semantic indexing; 

determining semantic metadata from the content ingested by the ingestion broker from the plurality of data sources, the determining performed by a content analytics module operatively connected to the engine; 

enriching the content with the semantic metadata determined by the content analytics module, the enriching performed by a semantic annotator;
 storing the semantic metadata in the semantic index, the storing performed by the engine, the content enriched with the semantic metadata searchable via the semantic index; 
retrieving results from the semantic index responsive to a search query, the retrieving performed by a retrieval process of the semantic navigation system; and 
presenting the results retrieved from the semantic index responsive to the search query as faceted search results, the presenting performed by a client application of the semantic navigation system, the client application operating on a client computer communicatively connected to the at least one server machine, the faceted search results including at least a first semantic facet and a second semantic facet, the first semantic facet created from the semantic metadata at the enriching, the second semantic facet instantiated from the semantic metadata at the presenting responsive to the search query.

1. A method of presenting search results on a computing device, the method comprising: 

8. The method of claim 1, wherein the content is sourced from a plurality of content servers and normalized by an ingestion broker.

a computing device…the search engine server processing the search query through at least one index … the at least one index including a semantic index representing words and semantic meaning of the words, the search engine server utilizing the semantic index to determine a meaning of the search query; 

wherein the semantic metadata includes editorial metadata, semantic annotations, or a combination thereof,



9. The method of claim 1, further comprising: at the ingestion broker, receiving the content in a plurality of formats, normalizing the content into a particular format, and outputting the normalized content to a content analyzer prior to indexing time to enrich the content.





receiving, by the computing device from the search engine server:
search results in response to the search query from the computing device, a plurality of facets that matched the search query or are relevant to the meaning of the search query…displaying on the computing device the search results in a search engine interface of the search engine server… displaying in the search engine interface by the computing device one or more of the plurality of facets …wherein at least a first semantic facet of the semantic facets is instantiated from the semantic metadata in response to the search query, wherein at least a second semantic facet of the semantic facets is created from the semantic metadata in an enrichment process and stored in the semantic indexAttorney Docket No. Serial No. 13/189,048 OPEN1850 Customer No. 109422 f5ilter the current result set for the search query.


As demonstrated by the mappings of limitations in the table above, U.S. Patent No. 9,298,816 discloses or renders obvious all the features of the claims of the instant application. 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,331,714 (Application No. 14/079,406). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 6 of U.S. Patent No. 10,282,372 anticipate or render obvious each limitation in claim 1 of the instant application as demonstrated in the table below.
Instant Application
U.S. Patent No. 10,331,714
1. A method for semantically enriching content for semantic navigation, the method comprising: 
ingesting content from a plurality of data sources, the ingesting performed by an ingestion broker of a semantic navigation system operating on at least one server machine; 




operating a semantic index, the operating performed by an engine of the semantic navigation system, the semantic index supporting indexing by the engine, the indexing combining features and functions of both keyword indexing and semantic indexing; 
determining semantic metadata from the content ingested by the ingestion broker from the plurality of data sources, the determining performed by a content analytics module operatively connected to the engine; 
enriching the content with the semantic metadata determined by the content analytics module, the enriching performed by a semantic annotator;
 


storing the semantic metadata in the semantic index, the storing performed by the engine, the content enriched with the semantic metadata searchable via the semantic index; 



retrieving results from the semantic index responsive to a search query, the retrieving performed by a retrieval process of the semantic navigation system; and 
presenting the results retrieved from the semantic index responsive to the search query as faceted search results, the presenting performed by a client application of the semantic navigation system, the client application operating on a client computer communicatively connected to the at least one server machine, the faceted search results including at least a first semantic facet and a second semantic facet, the first semantic facet created from the semantic metadata at the enriching, the second semantic facet instantiated from the semantic metadata at the presenting responsive to the search query.

1. A method, comprising: 

performing…an ingestion process to ingest content of different formats sourced from a plurality of data sources into search indices, the ingestion process including: 
inputting into an ingestion broker …the content of different formats sourced from a plurality of data sources, the ingestion broker supporting chaining of processors such that, during the ingestion process and prior to any indexing process, 
an indexing engine can call a content analytics module or a semantic annotator that semantically analyzes, annotates, and relates data in the content before the content is indexed… calling the content analytics module or the semantic annotator, the calling performed by the indexing engine; and
analyzing the content …to determine semantic metadata; and associating the semantic metadata with the words in the content having the uniform representation; and  Attorney Docket No.Application No. 14/079,406 OPEN1850-1Customer ID: 109422 3 
subsequent to the ingestion process, indexing the content having the uniform representation, the indexing performed by the indexing engine based on both syntax and the semantic metadata determined by the content analytics module or the semantic annotator during the ingestion process, 
the indexing including storing the semantic metadata in a semantic index, wherein the content having the uniform representation is searchable via the semantic index by association with the semantic metadata stored in the semantic index.




6. The method of claim 5, wherein additional semantic relationships are assigned to the words during user search.


As demonstrated by the mappings of limitations in the table above, U.S. Patent No 10,331,714 discloses or renders obvious all the features of the claims of the instant application. 
 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,282,372 (Application No. 15/059,125). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,282,372 anticipate or render obvious each limitation in claim 1 of the instant application as demonstrated in the table below.

Instant Application
U.S. Patent No. 10,282,372
1. A method for semantically enriching content for semantic navigation, the method comprising: 






ingesting content from a plurality of data sources, the ingesting performed by an ingestion broker of a semantic navigation system operating on at least one server machine; 
operating a semantic index, the operating performed by an engine of the semantic navigation system, the semantic index supporting indexing by the engine, the indexing combining features and functions of both keyword indexing and semantic indexing; 
determining semantic metadata from the content ingested by the ingestion broker from the plurality of data sources, the determining performed by a content analytics module operatively connected to the engine; 
enriching the content with the semantic metadata determined by the content analytics module, the enriching performed by a semantic annotator;
 storing the semantic metadata in the semantic index, the storing performed by the engine, the content enriched with the semantic metadata searchable via the semantic index; 
retrieving results from the semantic index responsive to a search query, the retrieving performed by a retrieval process of the semantic navigation system; and 
presenting the results retrieved from the semantic index responsive to the search query as faceted search results, the presenting performed by a client application of the semantic navigation system, the client application operating on a client computer communicatively connected to the at least one server machine, the faceted search results including at least a first semantic facet and a second semantic facet, the first semantic facet created from the semantic metadata at the enriching, the second semantic facet instantiated from the semantic metadata at the presenting responsive to the search query.

1. A method of semantically enriching content during content ingestion for semantic navigation during search and discovery, the method comprising: 
enriching content by creating facets in an enriching stage of a plurality of stages; and enhancing a search and navigation experience with faceting in an enhancing stage of the plurality of stages; wherein the enriching comprises:

determining semantic metadata from content ingested by an ingestion broker of a semantic navigation system operating on a server machine, the ingestion broker including an ingestion pipeline for processing the content from a plurality of data sources, the determining performed by a content analytics module or a semantic annotator operatively connected to an engine operating on the server machine, 
the determining including automatically generating a piece of derived or inferred metadata from the content;
adding the piece of derived or inferred metadata to the content by storing the piece of derived or inferred metadata as a facet for the content in the semantic index, the storing performed by the 

wherein the enhancing comprises: receiving, by the engine through a search engine interface of the engine, a search query from a user; 







searching, by the query… the information stored in the semantic index including the facet for the content, and 
instantiating metadata associated with the documents or the portions of documents as facets; and responsive to the search query, presenting semantic facets to the user through the search engine interface, the semantic facets including a first semantic facet instantiated by the engine in response to the search query and a second semantic facet retrieved from the semantic index…the presenting performed by the search engine interface…server machine.


As demonstrated by the mappings of limitations in the table above, U.S. Patent No 10,282,372 discloses or renders obvious all the features of the claims of the instant application. 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,042,573 (Application No. 16/371,974). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 11,042,573 anticipate or render obvious each limitation in claim 1 of the instant application as demonstrated in the table below.

Instant Application
U.S. Patent No. 11,042,573
1. A method for semantically enriching content for semantic navigation, the method comprising: 


ingesting content from a plurality of data sources, the ingesting performed by an ingestion broker of a semantic navigation system operating on at least one server machine; 







operating a semantic index, the operating performed by an engine of the semantic navigation system, the semantic index supporting indexing by the engine, the indexing combining features and functions of both keyword indexing and semantic indexing; 
determining semantic metadata from the content ingested by the ingestion broker from the plurality of data sources, the determining performed by a content analytics module operatively connected to the engine; 
enriching the content with the semantic metadata determined by the content analytics module, the enriching performed by a semantic annotator;



 storing the semantic metadata in the semantic index, the storing performed by the engine, the content enriched with the semantic metadata searchable via the semantic index; 



retrieving results from the semantic index responsive to a search query, the retrieving performed by a retrieval process of the semantic navigation system; and 

presenting the results retrieved from the semantic index responsive to the search query as faceted search results, the presenting performed by a client application of the semantic navigation system, the client application operating on a client computer communicatively connected to the at least one server machine, the faceted search results including at least a first semantic facet and a second semantic facet, the first semantic facet created from the semantic metadata at the enriching, the second semantic facet instantiated from the semantic metadata at the presenting responsive to the search query.

1. A method for semantically enriching content for semantic navigation, the method comprising: 
ingesting content from a plurality of data sources, the ingesting performed by an ingestion broker of a semantic navigation system operating on at least one server machine; 
in a first stage of a plurality of stages, enriching the content ingested by the ingestion broker from the plurality of data sources, the enriching including:
operating a semantic index, the operating performed by an engine of the semantic navigation system, the semantic index supporting indexing by the engine, the indexing combining features and functions of both keyword indexing and semantic indexing; 
determining semantic metadata from the content ingested by the ingestion broker from the plurality of data sources, the determining performed by a content analytics module operatively connected to the engine; and 
enriching the content with the semantic metadata determined by the content analytics module, the enriching performed by a semantic annotator; 
in a second stage of the plurality of stages, storing the semantic metadata in the semantic index, the storing performed by the engine, the content enriched with the semantic metadata searchable via the semantic index;
 in a third stage of the plurality of stages, retrieving results from the semantic index responsive to a search query, the retrieving performed by a retrieval process of the semantic navigation system; and 
presenting the results retrieved from the semantic index responsive to the search query as faceted search results, the presenting performed by a client application of the semantic navigation system, the client application operating on a client computer communicatively connected to the at least one server machine, the faceted search results including at least a first semantic facet and a second semantic facet, the first semantic facet created from the semantic Attorney Docket No.Application No. 16/371,974 OPEN1850-3Customer ID: 109422 3 metadata at the enriching, the second semantic facet instantiated from the semantic metadata at the presenting responsive to the search query.


As demonstrated by the mappings of limitations in the table above, U.S. Patent No 11,042,573 discloses or renders obvious all the features of the claims of the instant application. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites limitation "enriching the content with the semantic metadata determined by the content analytics module” is not clearly understood rendering the claims being indefinite. 
It is unclear what is meant by enriching and how much is consider as enriching.  The specification does not provide a standard for ascertaining the requisite degree for the enriching, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Also it is unclear how the content is being enriched with the semantic metadata.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thione et al (Pub No. US 200/0070298, hereinafter Thione) in view of Carmel et al. (Pub No. US 2011/0125764, hereinafter Carmel).
Thione and Carmel are cited in the IDS filed on 6/15/2021.

With respect to claim 1, Thione discloses a method for semantically enriching content for semantic navigation (Abstract, [0003]), the method comprising: 
ingesting content from a plurality of data sources, the ingesting performed by an ingestion broker of a semantic navigation system operating on at least one server machine ([0015], Fig 2: acquire content from different sources, wherein the acquired is performed an ingestion application/broker, e.g. web crawler, operating on a server ); 
operating a semantic index, the operating performed by an engine of the semantic navigation system, the semantic index supporting indexing by the engine, the indexing combining features and functions of both keyword indexing and semantic indexing ([0015], [0022], [0029], Fig 2: operating via maintain a semantic index with syntax, keyword and sematic, etc., by an indexing application/engine); 
determining semantic metadata from the content ingested by the ingestion broker from the plurality of data sources, the determining performed by a content analytics module operatively connected to the engine ([0026-0028], [0034-0037], Fig 2-3: determine semantic metadata, e.g. role, fact, relationship by an application/content analytic module, e.g. parser or parsing process); 
enriching the content with the semantic metadata determined by the content analytics module, the enriching performed by a semantic annotator ([0027-0029], [0034-0036], Fig 2-3: enrich the content with the metadata, e.g. content semantic provision, via an application/semantic annotator, such as semantic mapping); 
storing the semantic metadata in the semantic index, the storing performed by the engine, the content enriched with the semantic metadata searchable via the semantic index ([0027-0029], Fig 2-3: store the metadata in the semantic index);
retrieving results from the semantic index responsive to a search query, the retrieving performed by a retrieval process of the semantic navigation system ([0022], [0029], [0059-0060], Fig 2 & 4: retrieve result from the semantic index in response to a query ); and 
presenting the results retrieved from the semantic index responsive to the search query, the presenting performed by a client application of the semantic navigation system, the client application operating on a client computer communicatively connected to the at least one server machine([0031], Fig 1-2: present result via client application, e.g. GUI of the client computer connected to a server).
Thione does not explicitly disclose the results retrieved are presented as faceted search results, the faceted search results including at least a first semantic facet and a second semantic facet, the first semantic facet created from the semantic metadata at the enriching, the second semantic facet instantiated from the semantic metadata at the presenting responsive to the search query.
However, Carmel discloses the results retrieved as faceted search results, the faceted search results including at least a first semantic facet and a second semantic facet, the first semantic facet created from the semantic metadata at the enriching, the second semantic facet instantiated from the semantic metadata at the presenting responsive to the search query ([0030],[0049], [0059], Fig 1& 4: present result as facets).
Since, (i) the faceted search results in the claim are directed to information presented and are not necessary functional -i.e. non-functional descriptive material which may not have patentable weight--because none of the faceted search result functionally impacting any of the steps in the claimed method as all claimed steps would be performed in similar manner with different type of information being the search results, and (ii) both Thione and Carmel are from the same field of endeavor as both are query processing with respect to semantic analysis, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art at the time of the invention to modify and combine the teachings of Thione and Carmel by incorporate facet search result of Carmel into Thione for result presentation as claimed. The motivation to combine is to improve query processing (Carmel [00013]).

Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254. The examiner can normally be reached Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE N OWYANG/            Primary Examiner, Art Unit 2168